AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Mr. Jaelan Jackson,
                         Plaintiff
                             v.                                             Civil Action No.        1:19-cv-02382-DCN
                                                                    )
                                                                    )
                                                                    )
    C.O. Williams Correctional Officer in his/her                   )
  individual and official capacity; Sheriff Anthony                 )
 Dennis in his individual and official capacity; Capt.
 Blanding in his/her individual and official capacity,
                      Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Mr. Jaelan Jackson, shall take nothing of the defendants, C.O. Williams Correctional Officer in his/her
individual and official capacity, Sheriff Anthony Dennis in his individual and official capacity and Capt. Blanding in
his/her individual and official capacity, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable David C. Norton, United States District Judge, presiding, affirming the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: October 16, 2019                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
